United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 20-1976
                     ___________________________

                         United States of America

                                   Plaintiff - Appellee

                                     v.

                           Lance Joseph Guzman

                                Defendant - Appellant
                              ____________

                  Appeal from United States District Court
                 for the Southern District of Iowa - Eastern
                               ____________

                       Submitted: January 11, 2021
                           Filed: January 14, 2021
                             [Unpublished]
                             ____________

Before BENTON, KELLY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.
       Lance Joseph Guzman appeals the Guidelines-range sentence the district
court1 imposed upon revoking his supervised release. Having jurisdiction under 28
U.S.C. § 1291, this court affirms.

       Guzman’s counsel has moved for leave to withdraw and challenges the
revocation sentence as substantively unreasonable. Upon careful review of the
record and the parties’ response to a show-cause order, this court concludes that the
district court did not impose an unreasonable sentence. See United States v. Miller,
557 F.3d 910, 916 (8th Cir. 2009) (in reviewing revocation sentences, appellate court
first ensures no significant procedural error occurred, then considers substantive
reasonableness of sentence under deferential abuse-of-discretion standard). The
record reflects that the district court considered the 18 U.S.C. § 3553(a) factors; there
is no indication that it overlooked a relevant factor or committed a clear error of
judgment in weighing relevant factors. See United States v. Larison, 432 F.3d 921,
923-24 (8th Cir. 2006). The sentence is within the Guidelines range, and below the
statutory limit. See 18 U.S.C. § 3583(e)(3), (h).

      The judgment is affirmed. The motion to dismiss the appeal is denied, and
the motion to withdraw is granted.
                      ______________________________




      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.

                                          -2-